OPINION — AG — ** SCHOOL BOARD — LUNCH PROGRAMS — CONFLICT OF INTEREST ** (1) A BOARD OF EDUCATION IS " PROHIBITED BY LAW FROM PURCHASING FOOD FOR A SCHOOL LUNCH PROGRAM FROM A CONCERN WHICH IS MANAGED AND OPERATED BY A MEMBER OF A SCHOOL BOARD " (2) A BOARD OF EDUCATION IS NOT ' PROHIBITED BY LAW FROM PURCHASING FOOD FOR A SCHOOL LUNCH PROGRAM FROM A CONCERN WHICH IS MANAGED AND OPERATED BY A RELATIVE OF THE MEMBER OF THE BOARD ' WHO IS NOT A DEPENDENT OF THE BOARD MEMBER AND WHO DOES NOT RESIDE IN THE HOUSEHOLD OF THE BOARD MEMBER. (CONFLICT OF INTEREST CONTRACT, AGREEMENT, EXPENDITURES) CITE: 70 O.S. 4-29 [70-4-29] OPINION NO. JULY 30, 1949 — PUBLIC INSTRUCTION, OPINION NO. MARCH 16, 1955 — HODGE, OPINION NO. MARCH 4, 1953 — EX AND INSPECT. (J. H. JOHNSON)